                   Case 1:19-mc-00401-AT Document 3-12 Filed 08/29/19 Page 1 of 8


                                  UNITED STATES DISTRICT COURT
                                                               for the
                                                    Southern District of New York



In re the Application of the Fund for Protection of Investor
Rights in Foreign States pursuant to 28 U.S.C. § 1782 for an               Case No.
Order Granting Leave to Obtain Discovery for Use in a
Foreign Proceeding



                    SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                       OR TO PERMIT INSPECTION OF PREMISIS IN A CIVIL ACTION
To:                       Simon Freakley 909 Third Avenue, New York, New York, 10022

                                      (Name of person to whom this subpoena is directed)
         [x] Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material:
          See Document Requests in attached Subpoena Schedule

         Place:                                                       Date and Time:
                   Alston & Bird, LLP
                   90 Park Avenue
                   New York, New York 10016

        [ ] Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

         Place:                                                       Date and Time:


         The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance; Rule
45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date: ______________
                          CLERK OF COURT
                                                             OR
                               ________________________________                       __________________________
                                      Signature of Clerk or Deputy Clerk                    Attorney’s Signature

The name, address, e-mail address, and telephone number of the attorney representing (name of party) the Fund for
Protection of Investor Rights in Foreign States, who issues or requests this subpoena are: Alexander Yanos, Alston &
Bird, LLP. 90 Park Avenue, New York, New York, 10016. Alex.Yanos@alston.com. (212) 210 9400.
                                       Notice to the person who issues or requests this subpoena
         If this subpoena commands the production of documents, electronically stored information, or tangible things before
        trial, a notice and a copy of the subpoena must be served on each party in this case before it is served on the person to
                                               whom it is directed. Fed. R. Civ. P. 45(a)(4).
                    Case 1:19-mc-00401-AT Document 3-12 Filed 08/29/19 Page 2 of 8

Civil Action No.
                                                   PROOF OF SERVICE
                   (This section should not be filed with the courts unless required by Fed. R. Civ. P. 45.)

        I received this subpoena for (name of individual and title, if any) _______________________________________
on (date) ________________.

              [ ] I served the subpoena by delivering a copy to the named individual as follows:
       ___________________________________________________________________________________________

       _____________________________________________________________ on (date) __________________; or

               [ ] I returned the subpoena unexecuted because: __________________________________________

       ___________________________________________________________________________________________.

       Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
       tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
       $ _______________.


       My fees are $__________ for travel and $___________ for services, for a total of $________________.


               I declare under penalty of perjury that this information is true.

       Date: ________________                      ____________________________________________________
                                                                Server’s Signature

                                                   ____________________________________________________
                                                               Printed Name and Title




                                                   _____________________________________________________
                                                                Server’s Address

       Additional information regarding attempted service, etc.:
                       Case 1:19-mc-00401-AT Document 3-12 Filed 08/29/19 Page 3 of 8

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.
                                                                                    (i) disclosing a trade secret or other confidential research,
(1) For a Trial, Hearing, or Deposition. A subpoena may command a              development, or commercial information; or
person to attend a trial, hearing, or deposition only as follows:                   (ii) disclosing an unretained expert’s opinion or information that
  (A) within 100 miles of where the person resides, is employed,               does not describe specific occurrences in dispute and results from the
or regularly transacts business in person; or                                  expert’s study that was not requested by a party.
  (B) within the state where the person resides, is employed, or                 (C) Specifying Conditions as an Alternative. In the circumstances
regularly transacts business in person, if the person                          described in Rule 45(d)(3)(B), the court may, instead of quashing or
     (i) is a party or a party’s officer; or                                   modifying a subpoena, order appearance or production under
     (ii) is commanded to attend a trial and would not incur                   specified conditions if the serving party:
substantial expense.                                                                (i) shows a substantial need for the testimony or material that cannot
                                                                               be otherwise met without undue hardship; and
(2) For Other Discovery. A subpoena may command:                                    (ii) ensures that the subpoenaed person will be reasonably
   (A) production of documents, electronically stored information, or          compensated.
tangible things at a place within 100 miles of where the person resides,
is employed, or regularly transacts business in person; and                    (e) Duties in Responding to a Subpoena.
   (B) inspection of premises at the premises to be inspected.
                                                                               (1) Producing Documents or Electronically Stored Information. These
(d) Protecting a Person Subject to a Subpoena; Enforcement.                    procedures apply to producing documents or electronically stored
                                                                               information:
(1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              (A) Documents. A person responding to a subpoena to produce documents
responsible for issuing and serving a subpoena must take reasonable steps      must produce them as they are kept in the ordinary course of business or must
to avoid imposing undue burden or expense on a person subject to the           organize and label them to correspond to the categories in the demand.
subpoena. The court for the district where compliance is required must            (B) Form for Producing Electronically Stored Information Not Specified.
enforce this duty and impose an appropriate sanction—which may                 If a subpoena does not specify a form for producing electronically stored
include lost earnings and reasonable attorney’s fees—on a party or             information, the person responding must produce it in a form or forms in
attorney who fails to comply.                                                  which it is ordinarily maintained or in a reasonably usable form or forms.
                                                                                  (C) Electronically Stored Information Produced in Only One Form.
(2) Command to Produce Materials or Permit Inspection.                         The person responding need not produce the same electronically stored
  (A) Appearance Not Required. A person commanded to produce                   information in more than one form.
documents, electronically stored information, or tangible things, or to           (D) Inaccessible Electronically Stored Information. The person
permit the inspection of premises, need not appear in person at the place      responding need not provide discovery of electronically stored information
of production or inspection unless also commanded to appear for a              from sources that the person identifies as not reasonably accessible because
deposition, hearing, or trial.                                                 of undue burden or cost. On motion to compel discovery or for a protective
  (B) Objections. A person commanded to produce documents or tangible          order, the person responding must show that the information is not
things or to permit inspection may serve on the party or attorney designated   reasonably accessible because of undue burden or cost. If that showing is
in the subpoena a written objection to inspecting, copying, testing, or        made, the court may nonetheless order discovery from such sources if the
sampling any or all of the materials or to inspecting the premises—or to       requesting party shows good cause, considering the limitations of Rule
producing electronically stored information in the form or forms requested.    26(b)(2)(C). The court may specify conditions for the discovery.
The objection must be served before the earlier of the time specified for
compliance or 14 days after the subpoena is served. If an objection is made,   (2) Claiming Privilege or Protection.
the following rules apply:                                                     (A) Information Withheld. A person withholding subpoenaed information
     (i) At any time, on notice to the commanded person, the serving           under a claim that it is privileged or subject to protection as trial-preparation
party may move the court for the district where compliance is required         material must:
for an order compelling production or inspection.                                    (i) expressly make the claim; and
     (ii) These acts may be required only as directed in the order, and the          (ii) describe the nature of the withheld documents,
order must protect a person who is neither a party nor a party’s officer       communications, or tangible things in a manner that, without revealing
from significant expense resulting from compliance.                            information itself privileged or protected, will enable the parties to assess
                                                                               the claim.
(3) Quashing or Modifying a Subpoena.                                          (B) Information Produced. If information produced in response to a
                                                                               subpoena is subject to a claim of privilege or of protection as trial-
  (A) When Required. On timely motion, the court for the district where        preparation material, the person making the claim may notify any party that
compliance is required must quash or modify a subpoena that:                   received the information of the claim and the basis for it. After being
                                                                               notified, a party must promptly return, sequester, or destroy the specified
    (i) fails to allow a reasonable time to comply;                            information and any copies it has; must not use or disclose the information
    (ii) requires a person to comply beyond the geographical                   until the claim is resolved; must take reasonable steps to retrieve the
limits specified in Rule 45(c);                                                information if the party disclosed it before being notified; and may
    (iii) requires disclosure of privileged or other protected matter, if no   promptly present the information under seal to the court for the district
exception or waiver applies; or                                                where compliance is required for a determination of the claim. The person
    (iv) subjects a person to undue burden.                                    who produced the information must preserve the information until the
  (B) When Permitted. To protect a person subject to or affected by a          claim is resolved.
subpoena, the court for the district where compliance is required may,
on motion, quash or modify the subpoena if it requires:                        (g) Contempt.
                                                                               The court for the district where compliance is required—and also, after
                                                                               a motion is transferred, the issuing court—may hold in contempt a
                                                                               person who, having been served, fails without adequate excuse to obey
                                                                               the subpoena or an order related to it.


                                      For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
           Case 1:19-mc-00401-AT Document 3-12 Filed 08/29/19 Page 4 of 8




                                  SCHEDULE TO SUBPOENA

                                           DEFINITIONS

          Each undefined word shall have its usual and generally accepted meaning. Each defined

word, and all variations thereof, shall have the meanings set forth below:

          1.     “The Fund” means the Fund for Protection of Investor Rights in Foreign States as

well as any subsidiaries, divisions, affiliates, and any person acting or purporting to act on its

behalf, as well as its present and former officers, directors, employees, representatives and

agents.

          2.     “Mr. Antonov” refers to Mr. Vladimir Antonov.

          3.     “Snoras” means AB Bankas Snoras, as well as any former subsidiaries, divisions,

affiliates, or persons, and any person acting or purporting to act on its behalf, as well as its

former officers, directors, employees, representatives and agents.

          4.     “Lithuania” means the Republic of Lithuania, as well as any government entities,

divisions, affiliates, or persons, and any person acting or purporting to act on its behalf, as well

as its present and former officers, directors, employees, representatives and agents.

          5.     “The Treaty” means the Lithuania-Russia Bilateral Investment Treaty of 2004.

          6.     “AlixPartners” means AlixPartners LLP, as well as any subsidiaries, divisions,

affiliates, and any person acting or purporting to act on its behalf, as well as its present and

former officers, directors, employees, representatives and agents.

          7.     “Mr. Freakley” refers to Mr. Simon Freakley.

          8.     “The Investigation” means the investigation directed by Mr. Freakley at the

instruction of the Bank of Lithuania into the financial state of Snoras.




                                                   1
         Case 1:19-mc-00401-AT Document 3-12 Filed 08/29/19 Page 5 of 8




        9.        “Communication” is defined to be synonymous in meaning and equal in scope to

the usage of this term in Fed. R. Civ. P. 34(a) and SDNY Local Rule 26.3 (c)(1), and means the

transmittal of information (in the form of facts, ideas, inquiries, or otherwise).

        10.       “Document” is defined to be synonymous in meaning and equal in scope to the

usage of this term in Fed. R. Civ. P. 34(a) and SDNY Local Rule 26.3 (c)(2), including, without

limitation, “documents or electronically stored information.” A draft or non-identical copy is a

separate document within the meaning of this term.

        11.       “Identify” is defined to be synonymous in meaning and equal in scope to the

usage of this term in Fed. R. Civ. P. 34(a) and SDNY Local Rule 26.3 (c)(3) and Local Rule 26.3

(c)(4), and:

               a. When used in reference to a person, means to give, to the extent known, the

                  person’s full name, present or last known address, and when referring to a natural

                  person, additionally, the present or last known place of employment.

               b. When used in reference to a document means to give, to the extent known the (i)

                  type of document; (ii) general subject matter; (iii) date of the document; and (iv)

                  author(s), addresses(s) and recipient(s).

        12.       “Person” is defined as any natural person or any legal entity, including, without

 limitation, any business or governmental entity or association.

        13.       “Concerning” means relating to, referring to, describing, evidencing, or

 constituting.

        14.       The terms “any,” “all,” and “each” shall be construed as encompassing any and

 all.




                                                    2
         Case 1:19-mc-00401-AT Document 3-12 Filed 08/29/19 Page 6 of 8




       15.     The connectives “and” and “or” shall be construed either disjunctively or

conjunctively as necessary to bring within the scope of the discovery request all responses that

might otherwise be construed to be outside of its scope.

       16.     The present tense of any word used herein shall be deemed to include the past

tense, and the past tense shall include the present tense.

                                        INSTRUCTIONS

       1.      Unless otherwise specified in a particular request, each request herein seeks: (i)

all responsive Documents that were dated, prepared, modified, sent, or received in a period from

January 1, 2011 through the present, and (ii) any Documents related to that period whenever

generated.

       2.      Produce all Documents in the manner in which they are maintained in the usual

course of your business or organize and label the Documents to correspond with the categories in

this Schedule. A request for a Document shall be deemed to include a request for any and all file

folders within which the Document was contained, transmittal sheets, cover letters, exhibits,

enclosures, or attachments to the Document, in addition to the Document itself.

       3.      If and to the extent Documents are maintained in a database or other electronic

format, produce, along with the Document(s), software that will enable access to the electronic

Document(s) or database as you would access such electronic Document(s) or database in the

ordinary course of your business.

       4.      Produce Documents in such fashion as to identify the department, branch or office

in which they were located and, where applicable, the natural person in whose possession it was

found and the business address of each Document’s custodian(s).




                                                 3
         Case 1:19-mc-00401-AT Document 3-12 Filed 08/29/19 Page 7 of 8




       5.      Any Document withheld from production based on a claim of privilege or any

similar claim shall be identified by (1) the type of Document, (2) the general subject matter of

the Document, (3) the date of the Document, and (4) such other information as is sufficient to

identify the Document including the author of the Document, the addressee of the Document,

and, where not apparent, the relationship of the author and the addressee to each other. The

nature of each claim of privilege shall be set forth.

       6.      Documents attached to each other should not be separated.

       7.      Documents not otherwise responsive to this discovery request shall be produced if

such Documents mention, discuss, refer to, or explain the Documents which are called for by this

subpoena.

       8.      In producing Documents and other materials, you shall furnish all Documents or

things in your possession, custody or control, regardless of whether such Documents or materials

are or are also possessed directly by you or your directors, officers, agents, employees,

representatives, subsidiaries, managing agents, affiliates, accountants, investigators, or by your

attorneys or their agents, employees, representatives or investigators.

       9.      In collecting material in response to this discovery request, you shall search the

electronic, e-mail, and hard copy files of all individuals, groups, or departments likely to have

possessed responsive materials.

       10.     If you object to any part of any request, state fully in writing the nature of the

objection. Notwithstanding any objections, nonetheless comply fully with the other parts of the

request to which you are not objecting.




                                                  4
           Case 1:19-mc-00401-AT Document 3-12 Filed 08/29/19 Page 8 of 8




          11.   Each Document Request shall be construed independently and without reference

to any other Document Request for the purpose of limitation. The use of the singular form of any

word includes the plural and vice versa. The past tense shall include the present and vice versa.

                                 DOCUMENTS REQUESTED

          1.    Any and all documents or communications concerning Mr. Freakley’s

appointment and work as Temporary Administrator of Snoras.

          2.    Any and all documents or communications concerning formal or informal

instructions received by Mr. Freakley or Zolfo Cooper or individuals acting under the direction

or supervision of Mr. Freakley in connection with Mr. Freakley’s role as Temporary

Administrator of Snoras and the Investigation.

          3.    Any and all documents or communications (including without limitation, financial

analyses and interview notes) concerning the nature, scope, conduct, and findings of Mr.

Freakley’s Investigation and administration of Snoras.

          4.    Any and all documents or communications, between Mr. Freakley or individuals

acting under the direction or supervision of Mr. Freakley and the Bank of Lithuania or other

Lithuanian government officials concerning Mr. Freakley’s Investigation and administration of

Snoras.

          5.    Any and all reports (including drafts) prepared by Mr. Freakley or individuals

acting under the direction or supervision of Mr. Freakley concerning his administration and

Investigation of Snoras.




                                                 5
